Citation Nr: 0029893	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-16 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether unreimbursed medical expenses were timely reported 
for the 1998 calendar year to determine entitlement to 
nonservice-connected pension benefits for that year.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran was awarded nonservice-connected disability 
pension in an August 1991 rating decision.

2.  In February 1997, the veteran advised that he began 
working in January 1997.

3.  In April 1997, the veteran's award of nonservice-
connected pension was terminated based on excessive income.  
Unreimbursed medical expenses totaling $565 were considered.

4.  In January 1998, the veteran submitted unreimbursed 
medical expenses totaling $1,692.71 for the period for 
calendar year 1997; however, the RO determined that even with 
the medical expenses, the veteran's 1997 income was 
excessive.   

5.  In February 1999, the veteran submitted unreimbursed 
medical expenses totaling $1,568.29 for the period calendar 
year 1998 and the RO determined that these unreimbursed 
medical expenses were not timely filed.

6.  The unreimbursed medical expenses for calendar year 1998 
were timely filed.



CONCLUSION OF LAW

The unreimbursed medical expenses of $1566.29 reported by the 
veteran in February 1999 were timely submitted and may be 
used to reduce the veteran's countable income for the 1998 
calendar year.  38 U.S.C.A. §§ 1541, 5110 (West 1991); 38 
C.F.R. § 3.660 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was awarded nonservice-connected disability 
pension by an August 1991 rating decision.  In August 1992 
the veteran submitted a medical expense report for the period 
from August 1991 to July 1992.  The veteran continued to 
submit medical expenses and receive pension payment 
calculated on an other- than- calendar- year- basis until 
1994, when his pension award began to be calculated on a 
calendar year basis.

In February 1997, the veteran reported that he began part-
time employment in January 1997 and was now receiving earned 
income in addition to his Social Security income.  At that 
time, the veteran had submitted unreimbursed medical expenses 
for the 1996 calendar year.  Based on this information 
including the unreimbursed medical expenses, the RO 
determined that the veteran's income was excessive and 
terminated pension payments effective February 1, 1997.  In 
January 1998, the veteran submitted unreimbursed medical 
expenses for calendar year 1997 totaling $1692.71.  The RO 
determined that even with these expenses, the veteran's 
income was excessive for pension purposes.  

On February 22, 1999, the veteran submitted unreimbursed 
medical expenses for calendar year 1998 totaling $1,568.29.  
The RO determined that this expense report was not timely 
filed as it was not received by January 31, 1999.  

The applicable statute states that where an award of pension 
has been deferred or pension has been awarded at a rate based 
on anticipated income for a year and the claimant later 
establishes that income for that year was at a rate 
warranting entitlement or increased entitlement, the 
effective date of such entitlement or increase shall be fixed 
in accordance with the facts found if satisfactory evidence 
is received before the expiration of the next calendar year.  
38 U.S.C.A. § 5110(h) (West 1991).  The implementing 
regulation provides that where the claimant's actual income 
did not permit payment, or payment was made at a lower rate, 
for a given 12-month annualization period, pension may be 
awarded or increased, effective the beginning of the next 12-
month annualization period, if satisfactory evidence is 
received within that period.  38 C.F.R. § 3.660(b)(2) (2000).

The Board notes that the veteran's annualization period for 
purposes of computing his countable annual income for 1998 
was based on a calendar year.  In applying the applicable 
statute, the Board finds that the veteran timely filed his 
medical expense report, in February 1999, for calendar year 
1998.  38 U.S.C.A. § 5110(h).  Thus, the Board finds that 
unreimbursed medical expenses in the amount of $1,568.29 
should be considered in determining the veteran's entitlement 
to nonservice-connected disability pension for calendar year 
1998.


ORDER

The reported unreimbursed medical expenses of $1568.29 paid 
for calendar year 1998 were timely submitted and may be used 
to reduce the veteran's countable income for the purpose of 
determining entitlement to an award of nonservice-connected 
pension for that annualized period.  The appeal is granted to 
this extent.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

